Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165932 to Qian in view of US 2013/0095235 to Bothe.

Claims 1, 3, 8, 14
Qian teaches a method for producing silicone hydrogel contact lenses (abstract) comprising: obtaining a preformed SiHy contact lens [0074-0075]; forming a base coating on the contact lens [0076]; rinsing the base coated contact lens with a buffered saline solution having a pH from about 6.8 to about 8.0 [0077]; and heating the rinsed contact lens in a packaging solution including a water-soluble, thermally-crosslinkable hydrophilic polymeric material [0078].  The base coating is a polyanionic polymer, preferably polyacrylic acid (MW 300000-2500000 Daltons) applied at a concentration of 0.1-5 wt% and a pH of 0-3.5 [0109-0110].  The hydrophilic coating is applied in aqueous packaging solution having a ph of 6.5-7.5 and at a temperature of 115-125 °C [0130, 0134].  
Qian is primarily concerned with contact lens processing using aqueous solutions to make the process more environmentally friendly, but acknowledges that the use of organic solvents in the base coating composition produces durable hydrophilic coating thereon [0007].  Further, Bothe teaches a method for forming a coating onto a silicone hydrogel contact lens where the coating solution includes a solvent and is rinsed with water or a mixture of water and organic solvent [0040].  The organic solvent has a swelling effect on the silicone hydrogel allowing the coating to penetrate the lens and subsequent water-rinsing shrinks the lens and embeds the polymer coating increasing durability (Id.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Qian and include an organic solvent in the coating composition and a rinsing step in order to swell and shrink the lens to embedding the coating and producing a durable coated lens.  
Qian does not teach the polyquaternium-1 uptake.  However, none of the claimed steps differs in any material way from the process disclosed in Qian. And there is no evidence that the claimed 

Claim 2:
Qian does not explicitly quantify the salt concentration of the buffered saline in terms of molarity.  However, the buffered saline is quantified in terms of wt. % [0218].  These values compare favorably to the values disclosed in Applicant’s specification Example 4 and later examples.  It is the position of the Examiner that the buffered saline taught by Qian has a salt concentration above 20 mM (by a substantial margin).
Claims 4-6:
The amount of solvent in the rinsing solution is at most 50% [0078].  A phosphate buffer is preferred [0113] comprising a sodium salt of phosphoric acid [0218].
Claim 7:
The time period for base coating is 150 minutes and rinsing is 5 minutes [0229].
Claims 9, 15:
The lens is packaging is autoclaved at a temperature of 115-125 °C for 20-90 minutes [0130].
Claims 10-11, 16-17:
Partially crosslinked polymer comprising azetidinium and carboxyl groups [0115].
Claims 12-13:

Claims 18-20:
These claims combine the limitations of previously recited claims and are rejection for the same reasons.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796